id office uilc cca_2010102109215249 ---------------------------- number release date from -------------------------- sent thursday date am to ---------------------- cc subject question concerning the privacy of appraisal reports ------------------ you have asked for counsel's assistance with respect to whether a redacted version of an appraisal report is taxpayer information we conclude that the appraisal report even though stripped of the taxpayer's name or number and of the artwork's title is return_information sec_6103 provides that return_information includes material prepared by or collected by the service with respect to the determination of a taxpayer's liability the appraisal report meets this definition because it is prepared by the service in determining the valuation of items claimed on the taxpayer's return and includes data submitted as part of the tax_return the supreme court has held that mere redaction of identifying data from return_information does not alter its status therefore redaction of the taxpayer's name or the artwork's title from the appraisal report does not change the report's status as return_information please consult part ii of the law analysis section on pages of the memo addressed to -------------------- dated date and attached to this email if you have further questions please let me know -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- ---------------- subject art appraisal services modernization transmission of appraisal information issue whether the packet of materials distributed to members of the service’s art_advisory_panel contains personally identifiable information the packet distributed prior to the panel’s annual meetings consists of information derived from the taxpayer appraisals and also market research performed by the service’s office of art appraisal services conclusion no the packet of materials sent to the panel members consisting of information derived from the taxpayer’s appraisal as well as market research performed by the service’s office of art appraisal services does not contain personally identifiable information the packet however to the extent it consists of information derived from taxpayers’ appraisals does contain return_information as defined by sec_6103 the packet should be subject_to the type of protection generally afforded return_information facts the service’s office of art appraisal services reviews and evaluates property appraisals submitted by taxpayers in support of fair_market_value claims for works_of_art on certain federal tax returns as part of this review art appraisal services will consult a panel of outside experts the art_advisory_panel for their opinion on the value of certain objects typically art appraisal services consults the panel with respect to objects whose value is greater than dollar_figure the commissioner appoints members of this panel as special employees of the internal_revenue_service the panel generally meets a few times a year depending on the particular category of objects under review for example in the panel on paintings sculpture met twice whereas the panel on decorative arts antiques met only once at these meetings members discuss upwards of objects in a one or two day session and offer opinions as to the value of the object under review on some occasions a panel member may recognize the object and provide additional information to other members prior to the panel meeting the service sends a packet of materials to panel members that assists in their preparation this packet of materials generally consists of a description of each object under review a photograph of the object and information on private and public sales of comparable artwork in addition the packet provides a valuation_date and claimed value with respect to each object the valuation_date is generally the last month of the tax_year under review but can be the month of death in cases where the object under review has been included on an estate_tax_return the claimed value is the amount entered on the return the information included in the packet generally derives from the property appraisal submitted by the taxpayer and attached to the tax_return the property appraisal provides detailed information about the object under review including the artist’s name the title of the piece its size the medium its physical condition and the provenance of the particular work the appraisal also includes a photograph of the object and information on sales of other artwork comparable to the object under review in lieu of including the property appraisal itself in the packet art appraisal services will summarize the contents of the appraisal and reformulate the information so that it is uniform with respect to each object art appraisal services also includes with this information its own market research on relevant sales in addition art appraisal services will include photographs of the comparable objects sold including photographs of the comparable sales listed in the appraisal as those photographs are not generally provided art appraisal services currently delivers this packet of materials through regular channels of mail recently this method has become cumbersome and inefficient in light of the number of panel members the number of objects under review and the copious amount of information included with respect to each object art appraisal services is in the process of modernizing its delivery methods the modernization effort could include scanning photographs uploading information onto the computer and sending materials to panel members via electronic means whether the packet of materials contains personally identifiable information affects the service’s consideration in modernizing its methods of delivering the packet see generally irm march law and analysis the term personally identifiable information pii is referenced and defined in multiple sections of the internal_revenue_manual irm generally pii is any information or combination of information that can be used to uniquely identify a person examples of pii include a taxpayer’s name birth date social_security_number bank account information and any other information that alone or in combination with other data can identify an individual for the reasons set forth below we conclude that the packet of materials does not contain pii the packet does not contain pii because the packet does not contain information which can be used to uniquely identify an individual however the packet of materials does contain the return_information of taxpayers with respect to whom the art_advisory_panel provides appraisal services as part of the service’s determination of the taxpayers’ liability sec_6103 defines return_information as a taxpayer's identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax withheld deficiencies overassessments or tax_payments whether the taxpayer's return was is being or will be examined or subject_to other investigation or processing or any other data received by recorded by prepared by furnished to or collected by the secretary with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount thereof of any person under this title for any_tax penalty interest fine forfeiture or other imposition or offense i the packet does not contain personally identifiable information because the information in the packet cannot be used to uniquely identify an individual pii is defined and referenced in multiple sections of the internal_revenue_manual though these definitions vary somewhat they are consistent in that pii is information that alone or in combination with other information can be used to uniquely identify an individual pii is defined in irm identity theft and incidence management itim program as a specific type of irs sensitive but unclassified sbu data1 which can be used to distinguish or trace an individual’s identity such as their name social_security_number biometric records etc alone or when combined with other personal or identifying information is linked or linkable to a specific individual such as date and place of birth mother’s maiden name etc irm exhibit glossary this definition mirrors the definition provided in a office of management and budget omb memorandum that required federal agencies to develop and implement proper safeguards and breach notification policies for pii see omb safeguarding against and responding to the breach of personally identifiable information m-07-16 n date the service created the itim program in response to these omb directives and therefore the definition of pii under this chapter provides guidance for determining the definition of pii see irm date a more comprehensive definition for pii can be found in irm chapter information_technology it security where pii is also defined as a category of sbu data there pii is specifically defined as all taxpayer information or any combination of information that can be used to uniquely identify contact or locate a person irm e date pii includes the personal information of taxpayers and the personal information of employees contractors applicants and visitors to the irs examples of pii include but are not limited to name address social_security_number date of birth home telephone number biometric data and other numbers or information that alone or in combination with other data can identify an individual irm date these examples are all similar in that they are a form of personally identifying data the unauthorized release of which could prove calamitous for the individual the packet sensitive but unclassified sbu information is any information that requires protection due to the risk or magnitude of loss or harm to the irs or to the privacy of individuals which could result from inadvertent or deliberate disclosure alteration or destruction irm date does not contain any of these traditional examples of pii the packet does not provide the taxpayer’s name an address any identifying numbers or any other identifying data nonetheless the packet does contain return_information pii can include return_information if that information can be used to identify an individual the information presented in the packet including the description of the work and its provenance could reveal the identity of the object owner to some panel members or others who may legitimately or otherwise gain access to the materials aside from someone who is particularly knowledgeable within the art community the average individual could not discern the object’s owner merely using the information from the packet the information contained in the packet identifies and describes the object under review not the owner of the object the packet does not contain a name an address social_security_number bank account information biometric data or any data particular to any individual taxpayer only with a particularly instructive provenance and some time and research could the average person discover the object’s owner using information from the packet in combination with other outside information the definition of pii though broad would not seem to encompass such forms of data in contrast to social_security numbers and bank account information the fact of ownership of a significant tangible asset does not pose as great a risk to the individual as such we conclude that only that data which is personal and linkable to a particular taxpayer fall within the scope of pii therefore because the packet lacks any of the traditional types of personally identifying data the packet does not contain pii ii the packet contains return_information as defined by sec_6103 sec_6103 of the internal_revenue_code provides for the confidentiality of returns and return_information sec_6103 provides the term return_information includes but is not limited to the following a taxpayer’s identity the nature source amount of his income payments or deductions whether the taxpayer’s return was or is under investigation and any other data received by prepared by or collected by the service with respect to a return or the determination of the existence of tax_liability return_information is broadly construed and generally includes any information gathered by the service with regard to a taxpayer's liability see eg 589_f2d_827 5th cir cert_denied 444_us_842 m aterial prepared or collected by the service with regard to a taxpayer’s potential liability for deficiencies or penalties clearly represents return_information based on the foregoing we conclude that the packet does contain return_information as defined by sec_6103 first the claimed value amount constitutes return_information because the entry reflects either the amount of a claimed deduction or the value of an asset of the estate this type of information falls squarely within the definition of return_information set forth in sec_6103 second the description of the object under review and comparable sales information constitute return_information to the extent such information derives from the taxpayer’s appraisal attached to the return here both the description of the object including details such as its title artist size condition and provenance and the information on comparable sales are taken from the taxpayer’s appraisal the service requires taxpayers to attach this appraisal to their returns for deductions greater than dollar_figure which mirrors the threshold for review by the art_advisory_panel see instructions for form_8283 date irm date art appraisal services will then use the taxpayer’s appraisal in its determination of value for inclusion on the return though art appraisal services does not provide the appraisal itself with the packet it does include the majority of the information from the appraisal in the packet because the information in the packet derives from an appraisal which is attached to the taxpayer’s return and which is received by the service for the purposes of determining the taxpayer’s liability the information constitutes return_information at least one court has addressed whether property appraisals in particular constitute return_information under sec_6103 see 56_f3d_46 9th cir in kamman the ninth circuit in the context of a foia lawsuit addressed the issue whether private appraisals of property seized from taxpayers and sold at irs auctions were exempt from disclosure under sec_6103 the district_court had held that the property appraisals were return_information the ninth circuit reversed finding that the appraisals were not return_information because they were furnished to the service after the taxpayer’s liability had already been determined and therefore were not with respect to a return or the determination of existence of liability kamman f 3d pincite although the service disagrees with the kamman decision it is factually distinguishable from the instant situation here unlike in kamman the appraisals have been submitted with a return and for the purposes of determining the taxpayer’s liability whereas the appraisals in kamman were performed for the purposes of valuing seized property on auction the appraisals here concern the value of objects included on the taxpayer’s return which value directly affects the object owner’s tax_liability accordingly the appraisals of concern here unlike those in kamman were attached to the taxpayer’s returns and therefore were with respect to a return and the determination of the existence of liability sec_6103 therefore because the appraisals are commissioned by the taxpayer attached to a tax_return and submitted for the purposes of determining the taxpayer’s liability the appraisals constitute return_information while the appraisal standing alone would constitute return_information a question remains whether the reformulation of that information can alter its status the flush language to sec_6103 provides that return_information does not include data in a form which cannot be associated with or otherwise identify directly or indirectly a particular taxpayer the supreme court has interpreted this provision to mean that return_information remains such even when the service redacts identifying data see 484_us_9 under these circumstances then removal of the taxpayer’s identifying data from the appraisals would not alter their status as return_information moreover the packet is not in a form contemplated by the flush language to the statute the information although lacking identifying details is not a statistical tabulation or an amalgamation of return data but rather a reformulation of a single taxpayer’s private information taken directly from the taxpayer’s return see 688_f2d_488 7th cir the reformulation of the appraisal information is more akin to a redaction of identifying details than an amalgamation for statistical purposes therefore the information derived from the appraisal and included in the packet remains return_information as defined by sec_6103 return_information and pii are categories of sbu data therefore both types of information are subject_to similar security guidelines regarding transmission and storage irm information_technology it security provides guidance for handling transmitting and storing sensitive data within irs information systems one possible method for modernizing delivery of the packet is transferring the information to a portable cd or an external hard drive the guidelines for the transmission of electronic media call for encryption of such information irm dollar_figure date accordingly modernization of delivery of the packet and the return_information contained therein should conform to current irs policy on the protection of sensitive information and the use of electronic media devices this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
